Citation Nr: 0312975	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  02-14 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES


Whether new and material evidence has been presented to 
reopen a claim of service-connection for posttraumatic stress 
disorder.  

(The issues of entitlement to service connection for a left 
foot disability, a left ankle disability and residuals of a 
left leg trauma; specifically a left knee disability will be 
addressed in a separate decision).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active service from March 1969 to January 
1972 and from April 1973 to September 1982.  He received a 
Bronze Star Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee in which the RO determined that new and 
material evidence to reopen the claim of entitlement to 
service-connection for post traumatic stress disorder (PTSD) 
had not been received.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for a left foot 
disability, a left ankle disability and residuals of a left 
leg trauma, specifically a left knee disability pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2).  


FINDINGS OF FACT

1.  An unappealed November 1998 RO decision denied service 
connection for PTSD.  

2.  Evidence received since the November 1998 RO decision is 
new and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim.  


CONCLUSION OF LAW

The November 1998 RO decision is final; new and material 
evidence has been received and the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5108, 7105 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.156 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  

The June 2001 RO letter as well as the August 2002 Statement 
of the Case informed the veteran of the evidence needed to 
substantiate the claims.  VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  38 U.S.C.A §§ 5102, 5103A (West Supp. 
2002); 38 C.F.R § 3.159(b) (2002).  The veteran has not 
referenced any unobtained evidence that might aid the claim 
or that might be pertinent to the basis of the denial of the 
claim.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(c) (2002).  VA has satisfied its duties to notify and 
to assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

A November 1998 RO decision denied service connection for 
PTSD.  The veteran was notified of that decision in November 
1998, but he did not initiate an appeal and it is final.  The 
applicable law clearly states that, a notice of disagreement 
shall be filed within one year from the date of mailing of 
notice of the result of initial review or determination.  38 
U.S.C.A. § 7105(b) (West 1991 & Supp. 2002); 38 C.F.R. § 
20.302 (2002).  If no notice of disagreement is filed the 
action or determination shall become final and the claim will 
not thereafter be reopened or allowed, except as may 
otherwise be provided by regulations.  38 U.S.C.A. § 7105(c) 
(West 1991 & Supp. 2002).  A determination on a claim by the 
agency of original jurisdiction of which the claimant is 
properly notified is final if an appeal is not perfected.  38 
C.F.R. § 20.1103 (2002).  

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the claim 
shall be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002).  "New and 
material evidence" means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

Pursuant to the duty to assist under the new law the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.  38 U.S.C. § 5103A(a)(1) (West Supp. 2002).  
However, nothing in this section shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C. § 5103A(f) (West Supp. 2002).  

The Board notes that the regulation regarding new and 
material evidence has been revised.  See 38 C.F.R. § 3.156(a) 
(2002).  However, the revised regulation applies to any claim 
to reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620 (August 29, 2001).  The effective date rule 
established by 38 U.S.C.A. § 5110(g) prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  As this claim to 
reopen was received on January 28, 2000, prior to August 29, 
2001, the revised regulation is not applicable and the Board 
may not consider the revised regulation.  

The evidence of record prior to the November 1998 RO decision 
included the veteran's service medical records, his service 
personnel records and VA medical records from the 
Fayetteville, North Carolina, VA Medical Center.  The 
November 1998 RO decision denied service connection for PTSD 
on the basis that there was no confirmed diagnosis of PTSD, 
which would permit a finding of service connection.  The RO 
noted that the evidence available was inadequate to establish 
that a stressful experience occurred.  

The Board has reviewed the evidence received into the record 
since the November 1998 RO decision and finds that new and 
material evidence has been received to reopen the claim of 
service connection for PTSD.  Specifically, VA outpatient 
treatment records from Mountain Home show a diagnosis of PTSD 
and at the December 2002 Travel Board hearing the veteran 
provided the stressors that he alleged caused his PTSD.  
Thus, this evidence bears directly and substantially upon the 
specific matter under consideration.  This evidence therefore 
constitutes new and material evidence under 38 C.F.R. § 
3.156(a), and the claim is thus reopened.  However, upon 
further review, the Board finds that additional development 
is required.  


ORDER

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for PTSD is 
reopened, and to this extent only, granted.  




	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

